DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2021 has been entered.
Terminal Disclaimer
The terminal disclaimer filed on 1/5/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,757,579 has been reviewed and is accepted.  The terminal disclaimer has been recorded and the double patenting rejection has been withdrawn.
 Response to Arguments
Applicant's amendments and arguments filed 1/5/2021 have been fully considered but they are not persuasive. The applicant argues that Sullivan does not disclose “providing a first level of warning to the patient and then escalating to a second level of warning when a jolt override condition is not met.” The Examiner respectfully disagrees. In Sullivan, a physiological signal 1021 is received and then a rhythm analysis is performed to determine if a shockable rhythm is present (Fig. 10 and par. 0112). A first level of warning is then provided to the patient about a potential impending shock, including a request to actuate a cancel switch, which, if actuated, will cancel the impending shock and is thus considered a jolt override condition (par. 0114 and 0034). If the jolt override condition is not met, then an escalated, second level of warning is delivered to the patient (par. 0115). In Sullivan, this is an alarming, rather than reassuring, prompt that better conveys the urgency of the situation as opposed to the first level of warning (par. 0115). In combination with Alferness, the second level of warning can be the alerting shock as suggested by Alferness, which provides a degree of increased safety in defibrillation (as suggested by Alferness in Col. 2, lines 30-46) and would escalate the warning from the verbal prompt, as desired by Sullivan.
The combination is still considered proper.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-13, 25 and 27-36 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US 2016/0074667, hereinafter Sullivan) in view of Alferness (US 5,332,400) and further in view of Heilman et al. (US 4,928,690, hereinafter Heilman) or Kumar (US 2017/0056682).
Regarding claims 1, 13, and 25, Sullivan discloses a wearable cardioverter defibrillator 100/200 with an energy storage module 252 configured to store an electrical charge and skin electrodes 104/204 and 108/208 (see figures 1 and 2, par. 0028). A support structure 170 is configured to be worn by an ambulatory patient and to maintain the electrode on the patient’s body. (par. 0028 and figure 1). A sensor 209, 220, 180 and/or 281 senses a parameter (e.g., ECG signal) of the patient to render an input responsive to the sensed parameter (par. 0030, 0035-0036, 0043, 0046). A processor 230 is configured to determine from the input whether or not a defibrillation shock condition is met 550 (par. 0048-0049). When the shock condition is met 550, the processor will deliver an alert to the patient, including visual, audible or tactile alerts, and then cause delivery of a defibrillation shock through the electrodes (figures 11 and 12, par. 0034, 0049-0050, 0114-0116, 0119-0123). Specifically, a physiological signal 1021 is received and then a rhythm analysis is performed to determine if a shockable rhythm is present (Fig. 10 and par. 0112). A first level of warning is then provided to the patient about a potential impending shock, including a request to actuate a cancel switch, which, if actuated, will cancel the impending shock and is thus considered a jolt override condition (par. 0114 and 0034). If the jolt override condition is not met, then an escalated, second level of warning is delivered to the patient (par. 0115). In Sullivan, this is an alarming, rather than reassuring, prompt that better conveys the urgency of the situation as opposed to the first level of warning (par. 0115).
Sullivan is silent as to the second alerting signal being a shock having an energy between 0.001 J and 20 J. However, Alferness discloses that it is known in the defibrillation art to deliver an alerting shock prior to a defibrillation shock, the alerting shock having an energy of 0.1 J (Col. 5, line 59-Col. 6, line 4). Therefore, the general concept of an alerting shock is taught by Alferness. Sullivan already teaches the structure of a wearable defibrillator with electrodes 104/204 and 108/208 disposed on the skin of the patient for delivery of electrical energy. Furthermore, Sullivan already teaches the use of external, tactile alerts before delivery of a defibrillation shock (par. 0034). Therefore, when the concept of the alerting shock as suggested by Alferness is combined with the physical structure of Sullivan, the external skin electrodes of Sullivan will be used to deliver the alerting shock of Alferness, which is also a human-perceptible indication as taught Sullivan. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to substitute the alerting shock of Alferness for the escalated alerts of Sullivan as Alferness teaches this type of alert provides a degree of increased safety in defibrillation (Col. 2, lines 30-46). 
Sullivan discloses a user interface, a human perceptible warning, and that shocks can be disabled/cancelled by an input/cancel condition (“cancel button”) received by a user within a waiting time (considered both a first and/or second waiting time) in response to the human-perceptible warning (par. 0034, 0114-0118). As such, after combination with Alferness, as described above, the cancel button of Sullivan would cancel a defibrillation shock if received after the alerting shock but before delivery of the defibrillation shock.
Sullivan is also silent as to the exact amount of energy delivered in the defibrillation shock. However, both Heilman (Col. 1, lines 20-25) and Kumar (par. 0185, 0291) both disclose wearable defibrillators and that defibrillation pulses should be delivered at energies greater than 50 J. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to utilize a defibrillation energy greater than 50 J as both Heilman and Kumar disclose this energy as required to successfully defibrillate using a wearable defibrillator. 
Regarding claims 3-5, 10, 11, 27-29, 34 and 35, Sullivan discloses a user interface, a human perceptible warning, and that shocks can be disabled/cancelled by an input/cancel condition (“cancel button”) received by a user within a waiting time (considered both a first and/or second waiting time) in response to the human-perceptible warning (par. 0034, 0114-0118). Therefore, when combined with Alferness, as described above, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date that the cancel button can be used to cancel all shocks, for example if the patient confirms they are in motion and not in need of therapy (par. 0114).
Regarding claims 6 and 30, Sullivan discloses a fluid reservoir storing a fluid and a fluid deploying mechanism that is activated to deploy the fluid by the processor before shocks are delivered (par. 0044-0045). Examiner also points out that Heilman discloses this feature as well. 
Regarding claims 7, 8, 31 and 32, the processor can determine whether a jolt override condition is met when a patient presses a cancel button because they are in motion or a motion sensor is less than a (undefined) threshold (par. 0114-0118). 
Regarding claims 9 and 33, the user input for jolt override can be a sound detected via microphone, such that the sound will be below an ultrasonic threshold (par. 0034).
Regarding claims 12 and 36, the system and method of Sullivan, as modified, functions continuously. Therefore, additional alerting shocks will be delivered, all with energy less than 20 J, whenever a shock condition is met.
Claims 2 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan and Alferness and Heilman or Kumar and further in view of Kaib et al. (US 2012/0293323, hereinafter Kaib).
Sullivan, as described and modified above, discloses the applicant’s basic invention, including a sound detector (par. 0036), but is silent as to detecting a sound level and then adjusting delivery of an alert based on the sound level. However, Kaib discloses a system and method for adjusting alarms in wearable medical devices. Specifically, Kaib discloses adjusting the delivery of an alarm if an ambient sound level dictates it (par. 0082). Therefore, it would have been obvious to one or ordinary skill in the art at the time of the applicant’s invention to utilize the non-stimulating audible alerts disclosed by Sullivan if a sound level was low and they could be heard by a patient, or utilize the tactile alerting shock as described above if the sound level was higher as suggested by Kaib in order to ensure a user receives the alert despite the ambient noise level.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446.  The examiner can normally be reached on Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eric D. Bertram/Primary Examiner, Art Unit 3792